USCA4 Appeal: 21-1087         Doc: 66        Filed: 02/10/2022   Pg: 1 of 2



                                                                       FILED: February 10, 2022

                                   UNITED STATES COURT OF APPEALS
                                       FOR THE FOURTH CIRCUIT


                                                 No. 21-1087


        PIA MCADAMS,

                       Appellant,

        v.

        DEMETRIUS ROBINSON; TAMARA ROBINSON,

                       Plaintiffs – Appellees,

        v.

        NATIONSTAR MORTGAGE LLC,

                       Defendant – Appellee.

        -------------------------------

        NATIONAL CONSUMER LAW CENTER; MOUNTAIN STATE JUSTICE, INC.,
        CONSUMERS LEAGUE OF NEW JERSEY; CONNECTICUT FAIR HOUSING
        CENTER; NORTHWEST CONSUMER LAW CENTER

                        Amici Supporting Appellant.


                                                 ORDER


                The Court amends its opinion filed on February 10, 2022, as follows:

                Subsections A and B are added to sections I and III.

                On page 3, in the last line of the first paragraph under section I.A., the word

        “complete” is changed to “process.”
USCA4 Appeal: 21-1087       Doc: 66         Filed: 02/10/2022     Pg: 2 of 2



               On page 6, in the first full paragraph, the second sentence is changed to read, “The

        judge found that the distribution of the notice was sufficient because over 97% of the nearly

        350,000 class members received notice.”

               On page 15, in the second line under section IV, the words “district court” are

        changed to “magistrate judge.”

               On page 17, the first sentence under section V now reads, “McAdams also argues

        that the settlement release is ‘ambiguous, overbroad, and beyond the permissible scope of

        release for class action settlements.’”

               On page 18, in the fifth line up from the bottom of the page, the word “the” is

        inserted before “class action.”

                                                          For the Court – By Direction

                                                          /s/ Patricia S. Connor, Clerk




                                                     2